DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter (EP0766495).
Regarding claim 1, Ritter teaches an audio system comprising:
a first loudspeaker for being positioned on first side of a vehicle to transmit a first audio signal to a driver of the vehicle (Vl transducer transmitting a 
	Regarding claims 2-3, these limitations are suggested by Ritter. Ritter teaches providing correction signals and having other selection options for the perceptibility within the motor vehicle (paragraphs 21-24).  This 
Regarding claim 9, Ritter teaches wherein the vehicle defines a center line extending from a front of the vehicle to a rear of the vehicle to separate the first side of the vehicle from the second side of the vehicle (this limitation is suggested by having a passenger and driver side of the vehicle).  See the abstract and fig. 3.
Regarding claim 10, Ritter teaches wherein the first loudspeaker is positioned on a first location on the first side of the vehicle and the second loudspeaker is positioned on a second location on the second side of the vehicle such that the first loudspeaker is positioned in the vehicle symmetrically with the second loudspeaker in the vehicle (transducer being .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter in view of Su (USP 9,362,878).  The teachings of Ritter are described above with reference to claims 1-3.  However, Ritter does not specifically teach wherein the audio controller is further configured to limit current only for the first loudspeaker to prevent the first loudspeaker from overheating or from temporarily shutting down.
Regarding claim 4, Su teaches wherein the audio controller is further configured to limit current for the first loudspeaker to prevent the first loudspeaker from overheating or from temporarily shutting down (controller receiving current signal associated with audio signal, estimating modeled characteristics and updating modeled characteristics for speaker protection).  See figs. 1-3, their descriptions, and claim 1. It would have been obvious when considered with Ritter to limit the current from only the first speaker because this speaker is receiving the higher level voltage. 

Regarding claim 11, Ritter teaches an audio system comprising: a first loudspeaker for being positioned on first side of a vehicle to transmit a first audio signal to a driver of the vehicle; a second loudspeaker for being positioned on a second side of the vehicle to transmit a second audio signal to a passenger of the vehicle.  See the rejection of claim 1.  However, Ritter does not specifically recite an audio controller configured to limit an amount of current that is provided only for the first loudspeaker to prevent the first loudspeaker from temporarily shutting down due to an overcurrent condition thereby enabling the driver to experience an increased audio experience than that of the passenger.
Su teaches an audio controller configured to limit an amount of current that is provided only for the first loudspeaker to prevent the first loudspeaker from temporarily shutting down due to an overcurrent condition thereby enabling the driver to experience an increased audio experience than that of the passenger (minimizing the disturbance to the primary audio program by adjusting the power frequency spectrum by changing the voltage-current phase/ratio).  See figs. 1-3, their descriptions, and claims 1-4.

Regarding claims 12-13, these limitations are met in the rejection of claim 1.
Regarding claims 18-19, these limitations are met in the rejection of claims 9-10.
Regarding claim 20, these limitations are met in the rejection of claim 11.
6.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter.  The teachings of Ritter are described above with reference to claims 1-3.
Regarding claims 5 and 6, Ritter does not specifically recite wherein the first loudspeaker is positioned on a passenger side door of the vehicle to transmit the first audio signal to the driver or wherein the second loudspeaker is positioned on a driver side door of the vehicle to transmit the second audio signal to the driver.  However, these limitations would be obvious because Ritter teaches 4 loudspeakers on the left and right sides of the vehicle that can transmit to opposite sides of the vehicle and it is well known to include speakers in doors and no unexpected results are seen to occur. 

Regarding claim 7, Ritter teaches wherein the first loudspeaker and the second loudspeaker have the same size and shape as one another.  See fig. 3.
Regarding claim 8, Ritter teaches wherein the first loudspeaker and the second loudspeaker each transmit the first audio signal and the second audio signal in a same frequency range of one another (the transducer being able to transmit either signal or use a correction signal to not transmit the same level). See paragraphs 21-26.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter in view of Su.  
Regarding claims 14-17, these limitations are met in the rejection of claims 5-8.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter in view of Fan et al. (U.S. Patent Application Publication 2017/0048606).  The teachings of Ritter are described above with reference to claims 1-3.  However, Ritter does not specifically wherein the vehicle defines a center line extending from a front of the vehicle to a rear of the .
	Regarding claim 9, Fan et al. teaches herein the vehicle defines a center line extending from a front of the vehicle to a rear of the vehicle to separate the first side of the vehicle from the second side of the vehicle.  See figs. 3-6 and their corresponding descriptions.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Ritter to include the teachings of Fan et al., motivation being to provide an enhanced audio entertainment system that is adjustable and can reduce interference and disturbances. 
Regarding claim 10, Fan et al. teaches wherein the first loudspeaker is positioned on a first location on the first side of the vehicle and the second loudspeaker is positioned on a second location on the second side of the vehicle such that the first loudspeaker is positioned in the vehicle symmetrically with the second loudspeaker in the vehicle. See figs. 3-6 and their corresponding descriptions.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Ritter to include the teachings of Fan et al., motivation being to provide an enhanced audio entertainment system that is adjustable and can reduce interference and disturbances. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter in view of Su as applied to claim 11 above, and further in view of Fan et al.
	Regarding claims 18-19, these limitations are met in the rejection of claims 9-10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA N. HOLDER whose telephone number is (571)272-5370. The examiner can normally be reached Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/REGINA N HOLDER/Primary Examiner, Art Unit 2688